Pish, C. J.
The sole exception to the final judgment in a habeas-corpus case is in the following words: ‘‘ To which order and judgment, overruling and denying said petition for writ of habeas corpus, the said Celia Hagan then and there excepted and now excepts and assigns the same as error, and says the court erred in denying said writ, and says he should have granted the same and released said Rufus Hagan from custody.” Held,, that the exception is too indefinite to present any question for. decision; and the writ of error must be dismissed. Edwards v. Finley, 150 Ga. 200 (103 S. E. 156), and cases cited; Wade v. Watson, 133 Ga. 608 (2) (66 S. E. 922), and cases cited; Sikes v. Edwards, 149 Ga. 168 (99 S. E. 621).

Writ of error dismissed.


All the Justices eoneu/r.